Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and amendment filed 3/7/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 
Response to Amendment
3.	Applicant states the claims have been amended and the previous double patenting rejection should be withdrawn. A new double patenting rejection of the claims is stated below that addresses the amended features.
4.	Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. Applicant states the examiner has not established that El-Tarhuni discloses the amended limitations. However, the previous final office action include a rejection of the claims in view of Hosur (US 2003/0152022). As stated in the previous rejections of the claims, Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. The N is associated with the number of the correlation results. Applicant’s remarks do not discuss the Hosur reference. 
	The rejections of the claims are stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7-17, 19 and 20 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over El-Tarhuni et al (US 6,201,828) in view of Hosur (US 2003/0152022).
	Regarding claims 1 and 9, El-Tarhuni discloses a demodulator for processing an analog signal, the demodulator (column 3, lines 49-55: CDMA systems generally employ rake receivers for despreading and demodulating received signals. Claim 5: The system having at least one demodulator for demodulating the signal.) comprising: 
a correlator coupled to receive the input signal and configured to generate a stream of correlation results including a first plurality of correlation results, a second plurality of correlation results, and a third plurality of correlation results, the first plurality of correlation results being different from the second plurality of correlation results by at least one correlation result, the second plurality of correlation results being different from the third plurality of correlation results by at least another correlation result (Figure 3: early correlator 106, on-time correlator 104 and late correlator 108 correlates the input signal. Column 5, lines 1-8: PN generator 124 generates and outputs the local replica at the current delay estimation (0) half a PN chip time earlier than the delay estimation (+1/2) and half a PN chip time later than the delay estimation (-1/2).); 
an adder coupled to the correlator and configured to receive first selected correlation results of the first plurality of correlation results and determine a first sum of the first selected correlation results, receive second selected correlation results of the second plurality of correlation results and determine a second sum of the second selected correlation results, and receive third selected correlation results of the third plurality of correlation results and determine a third sum of the third selected correlation results (Figure 3: accumulators 110, 112 and 114 are coupled to the three correlators. The accumulators are represented by a summation in figure 3. Column 5, lines 9-15: Accumulators accumulate the early, on-time and late correlation values respectively.); and 
a symbol synchronization selector coupled to the first storage and configured to determine a point of symbol synchronization based at least in part on the first sum, the second sum and the third sum (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL.); and 
a symbol decoder configured to: receive the point of symbol synchronization; and decode the analog signal based at least in part on the point of symbol synchronization (El-Tarhuni: column 1, lines 33-40: To decode the data stream from a particular mobile station, it is necessary to correlate the spread spectrum signal.).    
El-Tarhuni discloses the receiver comprises a receiver that processes a digital signal by the digital demodulator in column 3, lines 49-55. El-Tarhuni does not explicitly disclose one or more analog-to-digital converters configured to receive an analog signal and generate a digital signal based at least in part on the analog signal; and a second storage configured to receive the stream of correlation results including N storage units, N being associated with a frequency of the analog signal.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of El-Tarhuni since the systems operate in substantially the same manner and yield predictable results. Though El-Tarhuni does not disclose the storage step, early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.
Though the combination of El-Tarhuni and Hosur does not explicitly disclose a first storage configured to receive and store the first sum at a first time, receive and store the second sum at a second time and receive and store the third sum at a third time, the first time preceding the second time, the second time preceding the third time, the early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. This holding of the correlations are considered storage of those summed values and this will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time.
Regarding claims 2 and 5, the combination discloses the demodulator stated above. The combination does not disclose further comprising a second storage configured to receive the stream of correlation results, store the first plurality of correlation results at a fourth time, store the second plurality of correlation results at a fifth time, and store the third plurality of correlation results at a sixth time.  However, the use of a redundant storage device is well known in the art of the digital communication. Official notice is taken that by implementing additional storage devices, values of computed signals can be recorded and utilized at future times for verification of processing devices working properly or as back up information in case of power loss or for many additional reasons. For these reasons, it would have been obvious for one of ordinary skill at in the art before the effective date of the claimed invention to provided additional storage of processed signals in the demodulator.
Regarding claims 3 and 4, the additional storing of the data can take place at any time to achieve the advantages stated above.
Regarding claim 7, the combination discloses further comprising a symbol decoder configured to: receive the point of symbol synchronization; and decode the analog signal based at least in part on the point of symbol synchronization and the decoder outputs an output signal (El-Tarhuni: column 1, lines 33-40: To decode the data stream from a particular mobile station, it is necessary to correlate the spread spectrum signal. Hosur: figure 2, decoder 48.). 
Regarding claim 8, the combination discloses wherein the correlator is coupled to the one or more analog-to-digital converters through a component (the components of the demodulator are coupled to one another.).  
Regarding claim 9, the combination discloses wherein: the adder is one part of a component; and the first storage is another part of the component since any labels can be provided to indicate the individual components of the demodulator include more than one individual components.  
Regarding claim 10, the combination discloses the use of an analog to digital converter to convert the received analog signal to a digital signal. El-Tarhuni discloses the input signal comprises I & Q components. Though the combination discloses using an A/D converter, it would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to use a first analog-to-digital converter and a second analog-to-digital converter to convert the I &Q signals. It is simply a design choice and would allow for less computationally intensive conversion to take place as compared to a single A/D.
Regarding claim 11, the combination discloses the correlator is further configured to receive a spread-spectrum pseudo-noise sequence and generate the stream of correlation results based at least in part on the spread-spectrum pseudo-noise sequence (El-Tarhuni: Figure 2: PN generator 124.).  
Regarding claim 12, the combination discloses wherein the spread-spectrum pseudo- noise sequence is used to generate the analog signal (El-Tarhuni: abstract: in a spread spectrum radio communication system: Figure 2: PN generator 124.).  
Regarding claim 13, the combination discloses wherein the symbol synchronization selector is further configured to receive a predetermined threshold and determine the point of symbol synchronization based at least in part on the first sum, the second sum, the third sum, and the predetermined threshold (El-Tarhuni: Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. These maximum values will be greater than zero.).  
Regarding claim 14, El-Tarhuni discloses a demodulator for processing an analog signal, the demodulator (column 3, lines 49-55: CDMA systems generally employ rake receivers for despreading and demodulating received signals. Claim 5: The system having at least one demodulator for demodulating the signal.) comprising: 
a correlation result generator configured to receive an analog signal and generate a stream of correlation results based at least in part on the analog signal, the stream of correlation results including a first plurality of correlation results, a second plurality of correlation results, and a third plurality of correlation results, the first plurality of correlation results being different from the second plurality of correlation results by at least one correlation result, the second plurality of correlation results being different from the third plurality of correlation results by at least another correlation result (Figure 3: early correlator 106, on-time correlator 104 and late correlator 108 correlates the input signal. Column 5, lines 1-8: PN generator 124 generates and outputs the local replica at the current delay estimation )0) half a PN chip time earlier than the delay estimation (+1/2) and half a PN chip time later than the delay estimation (-1/2).); 
an adder coupled to the correlation result generator and configured to receive first selected correlation results of the first plurality of correlation results and determine a first sum of the first selected correlation results, receive second selected correlation results of the second plurality of correlation results and determine a second sum of the second selected correlation results, and receive third selected correlation results of the third plurality of correlation results and determine a third sum of the third selected correlation results (Figure 3: accumulators 110, 112 and 114 are coupled to the three correlators. The accumulators are represented by a summation in figure 3. Column 5, lines 9-15: Accumulators accumulate the early, on-time and late correlation values respectively.); 
a symbol synchronization selector coupled to the adder and configured to compare the first sum, the second sum, and the third sum and to determine a point of symbol synchronization based at least in part on the first sum, the second sum and the third sum (Figure 3: the outputs of the accumulators are input to block 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL.);
wherein the symbol synchronization selector is further configured to, if the second sum is larger than the first sum and the third sum, determine the second sum being a present peak corresponding to a present peak time (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Co is the second sum and the on-time peak will correspond to a present peak.); and search for a next peak within a time window; wherein: the time window starts at a beginning time and ends at an end time (Figure 3 discloses a loop. When the Co is the maximum, no adjustments will be made to the delay and the loop will repeat. A new peak will be searched for during the next loop. This will comprise a new time window as compared to the previous time the current maximum was determined.); -4-US.121339413.01the beginning time follows the present peak time by a first predetermined time duration; and the end time follows the beginning time by a second predetermined time duration (Figure 3 discloses a loop. When the Co is the maximum, no adjustments will be made to the delay and the loop will repeat. A new peak will be searched for during the next loop. This will comprise a new time window as compared to the previous time the current maximum was determined. The new window will be after the current peak since it will take place at a future time.); and 
a symbol decoder, wherein the symbol decoder is configured to: receive the point of symbol synchronization; and decode the analog signal based at least in part on the point of symbol synchronization (El-Tarhuni: column 1, lines 33-40: To decode the data stream from a particular mobile station, it is necessary to correlate the spread spectrum signal.).  
El-Tarhuni does not explicitly disclose a first storage configured to receive the stream of correlation results including N storage units, N being associated with a frequency of the analog signal.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of El-Tarhuni since the systems operate in substantially the same manner and yield predictable results. Though El-Tarhuni does not explicitly disclose the storage step, the early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.
Regarding claims 15 and 16, El-Tarhuni discloses the demodulator stated above and the receiver comprises a receiver that processes a digital signal by the digital demodulator in column 3, lines 49-55. El-Tarhuni does not explicitly disclose one or more analog-to-digital converters configured to receive an analog signal, a correlator coupled to the analog to digital converter, wherein the adder is coupled to the correlation result generator through the first storage.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of El-Tarhuni since the systems operate in substantially the same manner and yield predictable results. Though El-Tarhuni does not disclose the storage step, early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.
Regarding claim 17, the combination discloses the demodulator stated above. The combination does not disclose further comprising a second storage. However, the use of a redundant storage device is well known in the art of the digital communication. Official notice is taken that by implementing additional storage devices, values of computed signals can be recorded and utilized at future times for verification of processing devices working properly or as back up information in case of power loss or for many additional reasons. For these reasons, it would have been obvious for one of ordinary skill at in the art before the effective date of the claimed invention to provided additional storage of processed signals in the demodulator.
Regarding claim 19, El-Tarhuni discloses a demodulator for processing an analog signal (column 3, lines 49-55: CDMA systems generally employ rake receivers for despreading and demodulating received signals. Claim 5: The system having at least one demodulator for demodulating the signal.), the demodulator comprising: 
a correlation result generator configured to receive an analog signal and generate a stream of correlation results based at least in part on the analog signal, the stream of correlation results including a first plurality of correlation results, a second plurality of correlation results, and a third plurality of correlation results, the first plurality of correlation -5- US.121339413.01results being different from the second plurality of correlation results by at least one correlation result, the second plurality of correlation results being different from the third plurality of correlation results by at least another correlation result (Figure 3: early correlator 106, on-time correlator 104 and late correlator 108 correlates the input signal. Column 5, lines 1-8: PN generator 124 generates and outputs the local replica at the current delay estimation (0) half a PN chip time earlier than the delay estimation (+1/2) and half a PN chip time later than the delay estimation (-1/2).); 
an adder coupled to the correlation result generator and configured to receive first selected correlation results of the first plurality of correlation results and determine a first sum of the first selected correlation results, receive second selected correlation results of the second plurality of correlation results and determine a second sum of the second selected correlation results, and receive third selected correlation results of the third plurality of correlation results and determine a third sum of the third selected correlation results (Figure 3: accumulators 110, 112 and 114 are coupled to the three correlators. The accumulators are represented by a summation in figure 3. Column 5, lines 9-15: Accumulators accumulate the early, on-time and late correlation values respectively.); 
a symbol synchronization selector coupled to the adder and configured to determine a point of symbol synchronization (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL.); 
wherein the symbol synchronization selector is further configured to: 
determine a present peak corresponding to a present peak time and corresponding to a first value of a peak count (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL. Co is the second sum and the on-time peak will correspond to a present peak.); and compare the first sum, the second sum, and the third sum; wherein the symbol synchronization selector is further configured to, if the second sum is not larger than the first sum or the third sum or is not larger than the first sum and the third sum (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL. Co is the second sum and the on-time peak will correspond to a present peak.), determine whether the first value is equal to a first predetermined value (The first value will not be equal to the first value of the peak count since the peak will not correspond to the maximum of the on-time correlation.); if the second sum is larger than the first sum and the third sum, set the second sum to be a next peak corresponding to a next peak time; determine whether the next peak is larger than the present peak; and if the next peak is not larger than the present peak, determine whether the first value is equal to the first predetermined value (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Co is the second sum and the on-time peak will correspond to a present peak. The present peak will be equal to the next peak since they will both correspond to the peak of the on-time correlation, which is a maximum.);
a symbol decoder; wherein the symbol decoder is configured to: receive the point of symbol synchronization; and decode the analog signal based at least in part on the point of symbol synchronization (El-Tarhuni: column 1, lines 33-40: To decode the data stream from a particular mobile station, it is necessary to correlate the spread spectrum signal.).   
El-Tarhuni does not explicitly disclose a first storage configured to receive the stream of correlation results including N storage units, N being associated with a frequency of the analog signal.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of El-Tarhuni since the systems operate in substantially the same manner and yield predictable results. Though El-Tarhuni does not explicitly disclose the storage step, the early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.
Regarding claim 20, El-Tarhuni discloses wherein the symbol synchronization selector is further configured to, if the first value is equal to the first predetermined value, determine the point of symbol synchronization based on at least information associated with the present peak (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL. Co is the second sum and the on-time peak will correspond to a present peak.).  
Regarding claims 22 and 23, El-Tarhuni discloses wherein the symbol synchronization selector as stated above. The values recited in the claims have been compared to one another but the values are never incremented in a counter. The counts can represent any value desired but if those values are not of if peaks are not counted by a counter, it is unclear how these individual values limit the claim in terms of scope. El-Tarhuni discloses determining the maximum peak in the correlated sums. Values can represent to locations of the corresponding peaks. 
Regarding claims 24 and 25, El-Tarhuni discloses the demodulator stated above. El-Tarhuni discloses determining the maximum of the correlated sums. El-Tarhuni discloses determining the maximum and that maximum peak will become the present peak since no changes will take place if the on-time is the maximum, When the late correlation is the maximum, this peak will be made the present peak by adjusting the PN generator by a half a PN chip delay in preparation for the next pass of the DLL as stated in column 5, lines 36-47. Rather than the on-time peak being a maximum, the next peak, the peak in the late correlation sum will become the maximum and the count will be increased.
Regarding claims 26 and 27, El-Tarhuni discloses the demodulator stated above and the receiver comprises a receiver that processes a digital signal by the digital demodulator in column 3, lines 49-55. El-Tarhuni does not explicitly disclose one or more analog-to-digital converters configured to receive an analog signal, a correlator coupled to the analog to digital converter, wherein the adder is coupled to the correlation result generator through the first storage.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of El-Tarhuni since the systems operate in substantially the same manner and yield predictable results. Though El-Tarhuni does not disclose the storage step, early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.
Regarding claim 28, the combination discloses the demodulator stated above. The combination does not disclose further comprising a second storage. However, the use of a redundant storage device is well known in the art of the digital communication. Official notice is taken that by implementing additional storage devices, values of computed signals can be recorded and utilized at future times for verification of processing devices working properly or as back up information in case of power loss or for many additional reasons. For these reasons, it would have been obvious for one of ordinary skill at in the art before the effective date of the claimed invention to provided additional storage of processed signals in the demodulator.
Regarding claim 29, El-Tarhuni discloses a method of processing an analog signal, the method comprising: 
receiving an analog signal; processing information associated with the digital signal (Figure 3: the input signal is input to the processing components shown in the receiver. Abstract: In a spread spectrum radio communication system.); 
generating a stream of correlation results based on at least information associated with the digital signal, the stream of correlation results including a first plurality of correlation results, a second plurality of correlation results, and a third plurality of correlation results, the first plurality of correlation results being different from the second plurality of correlation results by at least one correlation result, the second plurality of correlation results being different from the third plurality of correlation results by at least another correlation result (Figure 3: early correlator 106, on-time correlator 104 and late correlator 108 correlates the input signal. Column 5, lines 1-8: PN generator 124 generates and outputs the local replica at the current delay estimation (0), half a PN chip time earlier than the delay estimation (+1/2) and half a PN chip time later than the delay estimation (-1/2).);
receiving first selected correlation results of the first plurality of correlation results; determining a first sum of the first selected correlation results; receiving second selected correlation results of the second plurality of correlation results; determining a second sum of the second selected correlation results; receiving third selected correlation results of the third plurality of correlation results; determining a third sum of the third selected correlation results (Figure 3: accumulators 110, 112 and 114 are coupled to the three correlators. The accumulators are represented by a summation in figure 3. Column 5, lines 9-15: Accumulators accumulate the early, on-time and late correlation values respectively.); and 
determining a point of symbol synchronization based at least in part on the first sum, the second sum and the third sum (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL.); and
decode the analog signal based at least in part on the point of symbol synchronization (El-Tarhuni: column 1, lines 33-40: To decode the data stream from a particular mobile station, it is necessary to correlate the spread spectrum signal.).   
El-Tarhuni does not explicitly disclose a first storage configured to receive the stream of correlation results including N storage units, N being associated with a frequency of the analog signal.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of El-Tarhuni since the systems operate in substantially the same manner and yield predictable results. Though El-Tarhuni does not explicitly disclose the storage step, the early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.
Though the combination of El-Tarhuni and Hosur does not explicitly disclose a first storage configured to receive and store the first sum at a first time, receive and store the second sum at a second time and receive and store the third sum at a third time, the first time preceding the second time, the second time preceding the third time, the early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. This holding of the correlations are considered storage of those summed values and this will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time.
Regarding claim 30, El-Tarhuni discloses -8-US.121339413.01a method for processing an analog signal, the method comprising: 
receiving an analog signal (Figure 3); 
generating a stream of correlation results based at least in part on the analog signal, the stream of correlation results including a first plurality of correlation results, a second plurality of correlation results, and a third plurality of correlation results, the first plurality of correlation results being different from the second plurality of correlation results by at least one correlation result, the second plurality of correlation results being different from the third plurality of correlation results by at least another correlation result (Figure 3: early correlator 106, on-time correlator 104 and late correlator 108 correlates the input signal. Column 5, lines 1-8: PN generator 124 generates and outputs the local replica at the current delay estimation (0) half a PN chip time earlier than the delay estimation (+1/2) and half a PN chip time later than the delay estimation (-1/2).); 
receiving first selected correlation results of the first plurality of correlation results; determining a first sum of the first selected correlation results; receiving second selected correlation results of the second plurality of correlation results; determining a second sum of the second selected correlation results; receiving third selected correlation results of the third plurality of correlation results; determining a third sum of the third selected correlation results (Figure 3: accumulators 110, 112 and 114 are coupled to the three correlators. The accumulators are represented by a summation in figure 3. Column 5, lines 9-15: Accumulators accumulate the early, on-time and late correlation values respectively.); 
comparing the first sum, the second sum, and the third sum; determining a point of symbol synchronization based at least in part on the first sum, the second sum and the third sum (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL.); 
wherein the determining a point of symbol synchronization based at least in part on the first sum, the second sum and the third sum includes: if the second sum is larger than the first sum and the third sum, determining the second sum being a present peak corresponding to a present peak time (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Co is the second sum and the on-time peak will correspond to a present peak.); and searching for a next peak within a time window; wherein: the time window starts at a beginning time and ends at an end time (Figure 3 discloses a loop. When the Co is the maximum, no adjustments will be made to the delay and the loop will repeat. A new peak will be searched for during the next loop. This will comprise a new time window as compared to the previous time the current maximum was determined.); the beginning time follows the present peak time by a first predetermined time duration; and the end time follows the beginning time by a second predetermined time duration (Figure 3 discloses a loop. When the Co is the maximum, no adjustments will be made to the delay and the loop will repeat. A new peak will be searched for during the next loop. This will comprise a new time window as compared to the previous time the current maximum was determined. The new window will be after the current peak since it will take place at a future time.); and
decode the analog signal based at least in part on the point of symbol synchronization (El-Tarhuni: column 1, lines 33-40: To decode the data stream from a particular mobile station, it is necessary to correlate the spread spectrum signal.).  
El-Tarhuni does not explicitly disclose storing the stream of correlation results in a storage including N storage units, N being associated with a frequency of the analog signal.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of El-Tarhuni since the systems operate in substantially the same manner and yield predictable results. Though El-Tarhuni does not explicitly disclose the storage step, the early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.
Regarding claim 31, El-Tarhuni discloses a method for processing an analog signal, the method comprising:  -9- 
US.121339413.01receiving an analog signal (Figure 3); 
generating a stream of correlation results based at least in part on the analog signal, the stream of correlation results including a first plurality of correlation results, a second plurality of correlation results, and a third plurality of correlation results, the first plurality of correlation results being different from the second plurality of correlation results by at least one correlation result, the second plurality of correlation results being different from the third plurality of correlation results by at least another correlation result (Figure 3: early correlator 106, on-time correlator 104 and late correlator 108 correlates the input signal. Column 5, lines 1-8: PN generator 124 generates and outputs the local replica at the current delay estimation (0) half a PN chip time earlier than the delay estimation (+1/2) and half a PN chip time later than the delay estimation (-1/2).); 
receiving first selected correlation results of the first plurality of correlation results; determining a first sum of the first selected correlation results; receiving second selected correlation results of the second plurality of correlation results; determining a second sum of the second selected correlation results; receiving third selected correlation results of the third plurality of correlation results; determining a third sum of the third selected correlation results (Figure 3: accumulators 110, 112 and 114 are coupled to the three correlators. The accumulators are represented by a summation in figure 3. Column 5, lines 9-15: Accumulators accumulate the early, on-time and late correlation values respectively.); 
processing information associated with the first sum, the second sum, and the third sum; determining a point of symbol synchronization sum (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL.); 
wherein the determining a point of symbol synchronization includes: determining a present peak corresponding to a present peak time and corresponding to a first value of a peak count (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL. Co is the second sum and the on-time peak will correspond to a present peak.); comparing the first sum, the second sum, and the third sum; if the second sum is not larger than the first sum or the third sum or is not larger than the first sum and the third sum (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Should Ce or Cl have the greatest value, an “out of lock” condition is said to have occurred. PN generator 124 is adjusted in the appropriate direction by a half PN chip delay in preparation for the next pass of the DLL. Co is the second sum and the on-time peak will correspond to a present peak.), determining whether the first value is equal to a first predetermined value (The first value will not be equal to the first value of the peak count since the peak will not correspond to the maximum of the on-time correlation.); and if the second sum is larger than the first sum and the third sum, setting the second sum to be a next peak corresponding to a next peak time; determining whether the next peak is larger than the present peak; and if the next peak is not larger than the present peak, determining whether the first value is equal to the first predetermined value (Figure 3: the outputs of the accumulators are input to box 116 to determine a maximum and feedback a control signal to PN generator 124 and delay adjustment block 122 to adjust the variable delay 102. Column 5, lines 27-47: It is first determined which of the accumulated results is a maximum. In typical practice, Co will have the greatest value. Co is the second sum and the on-time peak will correspond to a present peak. The present peak will be equal to the next peak since they will both correspond to the peak of the on-time correlation, which is a maximum.); and
decode the analog signal based at least in part on the point of symbol synchronization (El-Tarhuni: column 1, lines 33-40: To decode the data stream from a particular mobile station, it is necessary to correlate the spread spectrum signal.).  
El-Tarhuni does not explicitly disclose storing the stream of correlation results in a storage including N storage units, N being associated with a frequency of the analog signal.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of El-Tarhuni since the systems operate in substantially the same manner and yield predictable results. Though El-Tarhuni does not explicitly disclose the storage step, the early, on-time and late correlations are accumulated and held until the accumulation is complete. Then the accumulated correlations are provided to determine a maximum value. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
6.	Claims 1-5, 7-17, 19, 20, 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,879,951 in view of Hosur (US 2003/0152022).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference discloses each of the limitations recited in the instant claims. The reference provides additional detail that is not required in the instant claims. The more specific (the reference’s claims) anticipates the broader (the instant claims). Claim 6 recites the A/D converter recited in claim 1 of the instant. Claim 2 discloses a symbol decoder; wherein the symbol decoder is configured to: receive the point of symbol synchronization; and decode the analog signal based at least in part on the point of symbol synchronization. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a decoder that utilizes synchronization to properly recover the transmitted information. Less errors will occur at the receiver when synchronization is established prior to decoding.
The instant claims 1-5, 7-17, 19, 20, 22-31 correspond to claims 6+2,6+2,6+2,6+2,6+2,3+2,6+2,8+2,6+2,9+2,10+2,6+2,1+2,6+2,8+2,7+2,4+2,2,4+2,5+2,1+2,1+2,6+2,8+2,7+2,11+1+2,11+2 and 11+2 of the reference respectively.
The reference does not explicitly disclose storing the stream of correlation results in a storage including N storage units, N being associated with a frequency of the analog signal.
Hosur discloses a correlation system shown in figure 2. Hosur discloses the RF front end 32 includes an analog-to-digital converter as well as other well-known analog RF receive front end circuitry. The analog-to-digital converter portion converts the analog input to a digital output and the digital signal is connected to synchronization block 34 as stated in paragraph 0018. Hosur discloses generating a plurality of summed correlation results and storing those summed correlation results in paragraphs 0062 and 0063.  The summing and storing of the correlation results has effectively performed a sliding window correlation of the incoming symbols to determine a noticeable maximum across the stored sample set. This maximum peak indicates an alignment of the values in the samples as stated in paragraph 0063. This allows for proper synchronization of the entire received samples. It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to include the teaching of Hosur into the demodulator of the reference since the systems operate in substantially the same manner and yield predictable results. Storage of those summed values will ensure that the accumulation is complete and that the resulting values are provided to downstream components at the proper time. By utilizing the teachings of Hosur that makes this storage explicit prior to the determining of the maximum, proper determinations of the maximum can be ensured and synchronization of the receiver can yield the prior output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/8/2022